Case: 18-20462   Document: 00514959469   Page: 1   Date Filed: 05/16/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                        United States Court of Appeals

                               No. 18-20462
                                                                 Fifth Circuit

                                                               FILED
                                                           May 16, 2019

In Re: HOUSTON BLUEBONNET, L.L.C.,                        Lyle W. Cayce
                                                               Clerk
             Debtor

HOUSTON BLUEBONNET, L.L.C.,

             Appellant
v.

JPMORGAN CHASE BANK, Independent Co-Executor of the Estate of Jane
Japhet Guinn; LLOYD BENTSEN, III, Independent Co-Executor of the
Estate of Jane Japhet Guinn; HENRY R. HAMMAN; GEORGE AND MARY
JOSEPHINE HAMMAN FOUNDATION; LAURA HAMMAN FAIN;
ELIZABETH HAMMAN OLIVER; PERRY B. MENKING, JR., successor in
interest of the Perry B. Menking, Jr. Investment Management Trust; LYNN
SAHIN; KATE LUTKEN BRUNO, successor in interest of the Kate Lutken
Grantor Trust; WESLEY C. LUTKEN, JR., successor-in-interest of the
Wesley Lutken Grantor Trust; DANIEL R. JAPHET; GRETCHEN JAPHET;
SUSAN JAPHET SCOTTY; LARKEN JAPHET SUTHERLAND,

             Appellees


                Appeal from the United States District Court
                       for the Southern District of Texas
                              No. 4:17-CV-3270
     Case: 18-20462       Document: 00514959469          Page: 2     Date Filed: 05/16/2019



                                       No. 18-20462
Before JOLLY, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       A different panel of this court recently found appellate jurisdiction
lacking relative to the bankruptcy court’s determination of liability in an
otherwise     unrelated      adversary       proceeding      stemming       from     Houston
Bluebonnet, L.L.C.’s Chapter 11 bankruptcy proceeding. See In re Houston
Bluebonnet, L.L.C., No. 18-20388, 752 Fed. App’x 191 (5th Cir. 2019)(“HB I”). 1
As noted in that decision, section 158(a) of Title 28 of the United States Code
establishes two primary paths for appealing bankruptcy court rulings.
Specifically, appeals can be taken from “final judgments, orders, and decrees,”
and “with leave of the court from other interlocutory orders and decrees.” 28
U.S.C. §158(a)(1) & (3). 2
       The panel in HB I concluded that final judgment had not been entered
in the adversary proceeding, reasoning that the bankruptcy court’s grant of
partial summary judgment did not end the litigation. Although liability was
decided, the appropriate remedy, if any, was not. Nor had the appellants asked
the district court to authorize an interlocutory appeal pursuant to §158(a)(3)
and Rule 8004 of the Federal Rules of Bankruptcy Procedure. Thus, the panel
vacated the district court’s judgment and remanded the matter with
instructions to dismiss the appeal.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1  Despite the recency of the February 2019 opinion, neither party sought to
supplement their prior submissions relative to appellate jurisdiction. See FED. R. APP. P. 28(j)
(citation of supplemental authorities post-briefing and post-oral argument). At the panel’s
instruction, however, the Clerk of Court instructed counsel to be prepared to discuss the issue
at oral argument.
        2 Although not pertinent here, section 158(a)(2) also permits appeals from

interlocutory orders and decrees issued under 11 U.S.C. § 1121(d). See 28 U.S.C. § 158(a)(2).
                                               2
     Case: 18-20462        Document: 00514959469          Page: 3     Date Filed: 05/16/2019



                                        No. 18-20462
       We reach the same result in this appeal of the bankruptcy court’s
October 10, 2017 determination that the appellees-plaintiffs here timely
satisfied the Fifth Circuit’s “informal proof of claim” filing requirements. That
ruling did not end the litigation. Instead, the validity of the proffered claims
remained undetermined at the time this appeal was taken. In fact, the
bankruptcy court planned to hold a hearing to determine the claims’ validity
and allowed amount, if any, pursuant to 11 U.S.C. § 502(b), if Houston
Bluebonnet were to object to the informal proofs of claim. Nor, again, was leave
of court to appeal an interlocutory order sought from the district court. 3
Accordingly, as before, we VACATE the judgment of the district court and
REMAND this matter with instructions to dismiss the appeal for lack of
jurisdiction.




       3  Notwithstanding its lengthy June 14, 2018 “Memorandum Order and Opinion, ” the
district court’s ruling on the merits of the appeal does not provide the necessary district court
authorization for interlocutory appeal required by §158(a)(3). See In re Delta Produce, L.P.,
845 F.3d 609, 618 (5th Cir. 2016) (district court must expressly exercise its discretion to allow
an interlocutory appeal).
                                               3